Name: Commission Regulation (EEC) No 1963/81 of 10 July 1981 fixing for the 1981/82 marketing year the minimum price to be paid to producers and the amount of production aid for certain products processed from fruit and vegetables
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 192/ 16 Official Journal of the European Communities 15 . 7 . 81 COMMISSION REGULATION (EEC) No 1963/81 of 10 July 1981 fixing for the 1981/82 marketing year the minimum price to be paid to producers and the amount of production aid for certain products processed from fruit and vegetables established on the basis of prices paid in Greece to national producers, over the reference period defined in Article 1 of Council Regulation (EEC) No 41 /81 (3) ; Whereas, according to those criteria, the minimum price for Greece should be fixed at the levels set out below ; Whereas , as regards Greece , the said Article 103 lays down the criteria for fixing the amount of production aid ; Whereas according to those criteria the amount of the aid fo Greece should be fixed at the levels set out below ; Whereas the Management Committee for Products Processed from Fruit and Vegetables has not delivered an opinion within the time limit set by its chairman, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Greece, Having regard to Council Regulation (EEC) No 516/77 of 14 March 1977 on the common organization of the market in products processed from fruit and vegeta ­ bles ('), as last amended by Regulation (EEC) No 1118 /81 (2), and in particular Article 3c thereof, Whereas, under Article 3a (3) of Regulation (EEC) No 516/77, the minimum price to be paid to producers is to be calculated for the Member States other than Greece on the basis of :  the minimum price in force during the preceding marketing year, and  the trend in production costs in the fruit and vege ­ table sector ; Whereas according to those criteria the minimum price should be fixed at the levels set out below in the Member States other than Greece ; Whereas Article 3b of the said Regulation laid down the criteria for fixing the amount of production aid ; whereas according to those criteria the amount of aid should be fixed at the levels set out below for the Member States other than Greece ; Whereas, as regards Greece, pursuant to Article 103 of the Act of Accession, the minimum price, adjusted to take account of the difference between the price level in Greece and the price level fixed for the other Member States, to be paid to Greek producers is to be HAS ADOPTED THIS REGULATION : Article 1 1 . For the 1981 /82 marketing year, the minimum price referred to in Article 3a (3) of Regulation (EEC) No 516/77 to be paid to producers for tomatoes intended for the manufacture of tomato concentrate shall be, per 1 00 kg net of tomatoes, ex grower :  9-275 ECU for the Member States other than Greece, and  6 095 ECU for Greece . 2 . For the marketing year in question the produc ­ tion aid referred to in Article 3a of Regulation (EEC) No 516/77 for tomato concentrates shall be, imme ­ diate packing included, for the following product : CCT heading Description Quality Presentation No ex 20.02 C Tomato concentrates Dry extract content : 28 % or more Immediate packing of 1-5 kg or but less than 30 % more ( ¢) OJ No L 73, 21 . 3 . 1977, p . 1 . (J) OJ No L 118 , 30 . 4 . 1981 , p . 10 . (3) OJ No L 3, 1 . 1 . 1981 , p . 12. 15 . 7 . 81 Official Journal of the European Communities No L 192/ 17  40-30 ECU for the Member States other than Greece, and headings ex 20.02 C and 07.04 B of the Common Customs Tariff shall be, per 100 kg, immediate packing included :  5-94 ECU for the Member States other than Greece , and  21-61 ECU for Greece . Article 2  4-43 ECU for Greece . Article 3 1 . For the 1981 /82 marketing year, the minimum price referred to in Article 3a (3) of Regulation (EEC) No 516/77 to be paid to producers for tomatoes intended for the manufacture of preserved whole peeled tomatoes and frozen whole tomatoes falling within subheadings ex 20.02 C and ex 07.02 B of the Common Customs Tariff shall be , per 100 kg net of tomatoes, ex grower : 1 . For the 1981 /82 marketing year, the minimum price referred to in Article 3a (3) of Regulation (EEC) No 516/77 to be paid to producers for tomatoes intended for the manufacture of tomato flakes falling within subheading ex 07.02 B of the Common Customs Tariff shall be, per 100 kg net of tomatoes , ex grower :  11-692 ECU for the Member States other than Greece, and for the San Marzano variety :  15-508 ECU for the Member States other than Greece, and  7-918 ECU for Greece .  11 056 ECU for Greece ; for the Roma and similar varieties :  11-692 ECU for the Member States other than Greece, and 2. For the marketing year in question , the amount of production aid referred to in Article 3a of Regula ­ tion (EEC) No 516/77 for tomato flakes falling within subheading ex 07.04 B of the Common Customs Tariff shall be, per 100 kg, immediate packing included :  157-17 ECU for the Member States other than Greece,  7-918 ECU for Greece . 2. For the marketing year in question, the produc ­ tion aid referred to in Article 3a of Regulation (EEC) No 516/77 for preserved whole peeled tomatoes and frozen whole tomatoes falling within subheadings ex 20.02 C and ex 07.02 B of the Common Customs Tariff shall be, per 100 kg, immediate packing included :  84-29 ECU for Greece . Article 4 for the San Marzano variety :  16-74 ECU for the Member States other than Greece, and 1 . For the 1981 /82 marketing year, the minimum price referred to in Article 3a (3) of Regulation (EEC) No 516/77 to be paid to producers for tomatoes intended for the manufacture of tomato juice falling within heading ex 20.07 of the Common Customs Tariff shall be , per 100 kg net of tomatoes, ex grower :  9-667 ECU for the Member States other than Greece, and  12-03 ECU for Greece ; for the Roma and similar varieties :  12-13 ECU for the Member States other than Greece , and  6-222 ECU for Greece .  9-04 ECU for Greece . 2. For the marketing year in question , the amount of production aid referred to in Article 3a of Regula ­ tion (EEC) No 516/77 for tomato juice falling within subheading ex 20.07 of the Common Customs Tariff shall be , per 100 kg of product, immediate packing included, with a dried extract content of 5 % or more but less than 7 % :  9-00 ECU for the Member States other than Greece , and 3 . For the 1981 /82 marketing year, the minimum price referred to in Article 3a (3) of Regulation (EEC) No 516/77 to be paid to producers for tomatoes intended for the manufacture of non-whole preserved peeled tomatoes and non-whole frozen tomatoes shall be, per 1 00 kg net, ex grower :  9-667 ECU for the Member States other than Greece, and  6-551 ECU for Greece .  7-44 ECU for Greece . 4 . For the marketing year in question, the produc ­ tion aid referred to in Article 3a of Regulation (EEC) No 516/77 for non-whole preserved peeled tomatoes and non-whole frozen tomatoes falling within sub ­ This amount shall be multiplied by the coefficient 0-65 to obtain the amount in respect of tomato juice with a dried extract content of 3-5 % or more but less than 5 % . No L 192/ 18 Official Journal of the European Communities 15 . 7 . 81  23 394 ECU for Greece .The products referred to in the first subparagraph may be described otherwise than as tomato juice . Article 5 2 . For the marketing year in question the produc ­ tion aid referred to in Article 3a of Regulation (EEC) No 516/77 for peaches in syrup falling within sub ­ heading 20.06 B of the Common Customs Tariff shall be, per 100 kg, immediate packing included :  21-12 ECU for the Member States other than Greece, and  9-78 ECU for Greece . 1 . For the 1981 /82 marketing year, the minimum price referred to in Article 3a (3) of Regulation (EEC) No 516/77 to be paid to producers for tomatoes intended for the manufacture of tomato juice falling within subheading ex 20.02 C of the Common Customs Tariff shall be, per 100 kg net of tomatoes , ex grower :  9-275 ECU for the Member States other than Greece, and Article 7  6-095 ECU for Greece . 2 . For the marketing year in question, the produc ­ tion aid referred to in Article 3a of Regulation (EEC) No 516/77 for tomato juice falling within subheading ex 20.02 C of the Common Customs Tariff shall be :  per 100 kg of product, immediate packing included, with a dried extract content of 7 % or more but less than 8 % :  13-70 ECU for the Member States other than Greece , and 1 . For the 1981 /82 marketing year, the minimum price referred to in Article 3a (3) of Regulation (EEC) No 516/77 to be paid to produces for Williams pears intended for the manufacture of Williams pears preserved in syrup falling within subheading ex 20.06 B of the Common Customs Tariff shall be 32-428 ECU per 100 kg net of Williams pears ex grower. 2 . For the marketing year in question, the produc ­ tion aid referred to in Article 3a of Regulation (EEC) No 516/77 for Williams pears preserved in syrup falling within subheading ex 20.06 B of the Common Customs Tariff shall be , per 100 kg, immediate packing included :  21-04 ECU for the Member States other than Greece, and  7-35 ECU for Greece ;  per 100 kg of product, immediate packing included, with a dried extract content of 8 % or more but less than 10 % :  16-12 ECU for the Member States other than Greece, and  18-85 ECU for Greece.  8-64 ECU for Greece ; Article 8  per 100 kg of product, immediate packing included, with a dried extract content of 10 % or more but less than 12 % :  18-54 ECU for the Member States other than Greece, and 1 . The aid provided for in Articles 1 to 6 in respect of Greece shall be applicable to all production of processed products obtained from produce grown in Greece . 2 . Where processing takes place outside the Member State in which the produce was grown, such Member State shall furnish proof to the Member States paying the processing aid that the minimum price has been paid to producers .  9-94 ECU for Greece . The abovementioned products may be described otherwise than as tomato juice . Article 6 Article 9 This Regulation shall enter into force on the day following its publication in the official Journal of the European Communities. It shall apply with effect from : 1 . For the 1981 /82 marketing year, the minimum price referred to in Article 3a (3) of Regulation (EEC) No 516/77 to be paid to producers for peaches intended for the manufacture of peaches in syrup falling within subheading ex 20.06 B of the Common Customs Tariff shall be, per 100 kg net of peaches, ex grower :  33-475 ECU for the Member States other than Greece , and  1 July 1981 in respect of products processed from tomatoes and peaches in syrup,  15 July 1981 in respect of Williams pears preserved in syrup. 15. 7 . 81 Official Journal of the European Communities No L 192/ 19 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 10 July 1981 . For the Commission The President Gaston THORN